                                                                       Aeti':@#
                                                                             AT@
                                                                               n1
                                                                                èNtVtl
                                                                                A    II%
                                                                                       L*,V1
                                                                                           :g:*èke
                                                                                   FILED
                     IN TH E U N ITE D STAT ES D ISTR ICT C O U RT
                    FOR THE W ESTERN DISTRICT OFVIRGINIA                      MAï 42 2210
                                  R O A N O K E D IV ISIO N                 JuL                 apRx
                                                                                               ,C
                                                                           BY:      k   ,
                                                                                           .

RICHARD NAHW OOKSY,JR.,                      )                              DP L
                                             )
                     Plaintiff,              ) CASE NO.7:18CV00479
                                             )
v.                                           ) M EM OM NDUM OPINION
                                             )
M ARCUS ELAM ,ET AL.,                        ) By:Hon.Jackson L.Kiser
                                             )     SeniorUnited StatesDistrictJudge
                     Defendants.             )

       PlaintiffRichardNahwooksy,Jr.,aVirginiainmateproceedingproK ,filed thiscivilrights

actionptlrsuantto42U.S.C.j 1983.DefendantsJ.Clifton,MarcusElnm,andJ.A.W oodsonfiled
am otionto dism isson February 20,2019.On February 21,thecourtm ailed anoticeadvisingM r.

Nahwooksy thatthecourtwould givehim twenty-one (21)daysto submitany furthercounter-
affidavits or other relevant evidence contradicting, explaining or avoiding the defendants'

evidencebeforeruling on theirm otions. Thenoticewarned M r.Nahwooksy:

       IfPlaintiffdoesnotrespond to Defendantgs'jpleadingg1,the Courtwillassume
       thatPlaintiffhaslostinterestin thecase,and/orthatPlaintiffagreeswith whatthe
       Defendantgs)stateg)intheirresponsivepleadinglj.IfPlaintiffwishesto continue
       with the case,it is necessary thatPlaintiff respond in an appropriate fashion.
       Plaintiffmay wish to respond with counter-affdavitsorotheradditionalevidence
       asoutlined above. However.ifPlaintiff doesnotfile some response within the
       twentv-one(21)dayperiodstheCourtm av dism issthecaseforfailureto prosecute.

(Notice(ECF No.24J(emphasisinoriginall.) M r.Nahwooksyfiledamotion foranextensionof
time to respond to the defendants'm otion,which the courtgranted by order entered M arch 20,

2019. Since issuing that order,the courthas received no further com munication from M r.

Nahwooksy aboutthiscase,andthedeadlineforhisresponsetothedefendants'm otion haspassed.

Accordingly,the courtconcludes that,pursuantto Rule 41(b)ofthe FederalRulesof Civil
Procedure,M 1..Nahwooksy hasfailed to prosecutethisaction. See cenerallv Ballard v.Carlson,

882F.2d93(4thCir.1989).
       Having'
             duly notifedthepartiesthatM r. Nahwooksy'sfailureto respondtothedefendants'

dispositive motion would be interpreted asfailure to prosecute and would be causefordism issal

oftheactionwithoutprejudice,thecourtwilldismissthecaseaccordingly.A separateorderwill
enterthisday.

       M r.Nahwooksy isadvised thatifhe intendsto proceed with thisaction,he mustpetition

thecourtwithinthirty (30)daysoftheentryofthisorderforareinstatementofthisaction.Any
motion forreinstatem entshould provide a specific explanation forM r.Nahwooksy'sfailtlre to

respond in atim ely fashion tothedefendants'dispositivemotion.

       TheClerk isdirected tosend copiesofthism em orandum opinion andaccompanying order

to M z.Nahwooksy and to cotms 1ofrecord forthedefendants.

       ENTERED thi           day ofM ay,2019.



                                            EN I R U N ITED STA TES D ISTRICT JU D GE




                                              2
